Citation Nr: 1802276	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  15-42 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of cold injuries of the bilateral upper extremities

2.  Entitlement to service connection for residuals of cold injuries of the bilateral lower extremities


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1950 to August 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

First, in February 2014, the Veteran submitted private lab work results from St. Luke's Health System.  However, many of these documents do not appear to contain the full clinical note or treatment record relating to the care the Veteran has received.  As such, there may be outstanding, relevant private treatment records concerning the Veteran's claims.  Accordingly, additional efforts must be undertaken to obtain the missing private treatment records in accordance with VA's duty to assist under 38 C.F.R. § 3.159 (2017).

With respect to the claimed cold injury residuals, the Veteran asserts that he suffers from cold injuries of the upper and lower extremities due to cold exposure while he was stationed in Korea.  See, e.g., March 2014 VA Form 9.  The Board notes that the Veteran's complete STRs are not available due to being destroyed in the July 1973 fire at the National Personnel Records Center (NPRC).  However, of note, the Veteran's available service personnel records confirm that he served in Korea for over one year.  Moreover, the Veteran is competent to describe observable symptoms such as sensitivity to cold.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has not been afforded a VA examination as to his cold injury residuals claim.  The Board finds that a VA examination is required to address whether the Veteran is currently diagnosed with cold injuries of the upper and lower extremities that were incurred in or aggravated by his military service.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4) (2014) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  A remand for a VA examination should therefore be accomplished in order to assist in deciding this claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran may have received, both at private and VA facilities, including St. Luke's Health System.

2.  Thereafter, schedule the Veteran for a VA examination to address the claimed cold injury residuals disability.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner must elicit from the Veteran a detailed account of any instances of in-service and post-military cold injury symptomatology.

The examiner must either diagnose or rule out current disabilities of the upper and lower extremities.

If any disability of the upper and lower extremities is diagnosed, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any such disability, had its clinical onset during the Veteran's active duty or is otherwise related to such service, to include his presumed exposure to cold temperatures while stationed in Korea.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

The absence of evidence of treatment for the claimed disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

Reasons must be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

3. Thereafter, the AOJ must readjudicate the issues on appeal.  If any benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


